                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


    UNITED STATES OF AMERICA                   :
                                               :
                                               :
                                               :
                                               :
                                               :        CRIMINAL ACTION NO.
                                               :        1:19-cr-00076-LMM-CCB-13
    v.                                         :
                                               :
                                               :
    JOSEPH DOMINIC EDWARDS                     :
                                               :
                                               :
                                               :
                                               :

                                           ORDER

              This case comes before the Court on the Magistrate Judge’s Report and

Recommendation [997] that Defendant Joseph Dominic Edwards’s Motion to

Suppress Evidence [317] be denied and Motion to Suppress Statements [318] be

granted. After due consideration, the Court enters the following Order:

         I.      BACKGROUND1

              A Second Superseding Indictment charges Defendant with several

offenses: conspiring to possess heroin, fentanyl, and methamphetamine with

intent to distribute; possessing methamphetamine with intent to distribute;


1Unless otherwise indicated, the facts described below are taken from the
transcript of an evidentiary hearing conducted before the Magistrate Judge on
February 10, 2020 and September 8, 2020. See Dkt. No. [868]. Most of these
facts are undisputed unless otherwise noted.
possessing a firearm in furtherance of a drug trafficking crime; and possessing a

firearm despite a prior felony conviction. See Dkt. No. [393]. These charges stem

from an investigation that led to Defendant’s arrest on November 29, 2018.

      During that investigation, the Drug Enforcement Administration (“DEA”),

using wiretaps, surveillance, and other investigative tools, identified a suspected

stash house on Old White Mill Road in Fairburn, Georgia. Intercepted

communications indicated a drug transaction would occur at the house on

November 14, 2018, and DEA agents established surveillance on the house. On

November 14, agents observed a vehicle arrive at the house and depart 35

minutes later. The agents surveilling the house informed Georgia State Patrol

(“GSP”) officers when the vehicle left, and the GSP conducted a traffic stop of the

vehicle. Inside were four kilograms of methamphetamine.

      On November 29, the DEA and GSP repeated that procedure. The DEA had

intercepted text communications between Defendant and men believed to be

Salvador Valencia-Zavala and Juan Ramirez, both of whom are also defendants in

this case. Agents thought that Defendant was coordinating a transaction for eight

kilograms of methamphetamine: $32,000 for five kilograms, and three kilograms

on credit. Agents believed Defendant would bring an additional $6,000 to the

transaction to settle a debt. As they set up the deal, Mr. Valencia-Zavala sent

Defendant the address of the Old White Mill Road house.

      DEA agents informed the GSP and the Atlanta Police Department (“APD”)

that they anticipated a drug transaction would occur at the house on November


                                         2
29. At approximately 6:26 PM on November 29, DEA agents observed a gray

Toyota Camry approach the house. Agents intercepted a communication from

Defendant informing Mr. Valencia-Zavala that he had arrived, and then a

communication between men believed to be Juan Chavez and Emmanuel de

Santos Nieto—also defendants in this case—in which one told the other to “make

sure that the 38 was there.” The Camry left the house 20 minutes after it arrived,

and agents intercepted a phone call in which Benjamin Villareal Perez—anther

co-defendant— allegedly told Mr. Chavez that “the one for 8 pantalonas had left.”

Agents understood “pantalona” to refer to a kilogram of methamphetamine.

      DEA agents told the GSP that the Camry had left the Old White Mill Road

house, and provided a description of the vehicle and its license plate number.

Agents maintained surveillance of the vehicle and kept the GSP apprised of its

location. GSP Corporal Richard Youngblood, who had been in “fairly constant

contact” with the DEA and was monitoring the Camry in his patrol car, contends

that he observed that the vehicle’s license plate was partially obscured and

initiated a traffic stop. He was accompanied by GSP Trooper Doug Allen and

Trooper Allen’s K-9 dog, Nico.

      Approaching the vehicle from the passenger side, Corporal Youngblood

observed a woman named Linda Young in the driver’s seat, and Defendant in the

passenger’s seat. Corporal Youngblood asked Ms. Young to exit the vehicle so he

could explain the ostensible reason for the stop. As he did so, Corporal

Youngblood retrieved a warning notepad from his vehicle and asked Ms. Young


                                         3
about her itinerary. Ms. Young stated she was on her way to South Carolina from

her sister’s house in Georgia and was traveling with her boyfriend. Corporal

Youngblood continued to speak with Ms. Young as he completed the warning

form, and when she stated she did not know the year of the vehicle, Corporal

Youngblood approached Defendant to ask about the vehicle’s registration.

      Corporal Youngblood observed Defendant avoiding eye contact and

looking in various directions, and on that basis believed Defendant was nervous.

Defendant told Corporal Youngblood he and Ms. Young were traveling from

Alabama—a statement inconsistent with what Ms. Young had just said. After

obtaining the relevant information from Defendant, Corporal Youngblood

returned to Ms. Young to complete the warning. When asked why she and

Defendant gave discordant explanations of their itineraries, Ms. Young replied

that she did not know. After completing the warning and running Ms. Young’s

information, Corporal Youngblood asked for consent to search the vehicle. Ms.

Young refused, stating the vehicle was not hers.

      Corporal Youngblood then asked Defendant to step out of the vehicle and

frisked him. After doing so, Corporal Youngblood informed Defendant and Ms.

Young that he and Trooper Allen would walk the K-9 around the car. The dog

indicated the presence of drugs. Upon searching the vehicle officers located

three- and five-kilogram bags of methamphetamine, and Defendant and Ms.

Young were placed in handcuffs. By that point, APD Officer Jorge Santa had




                                        4
arrived at the scene, and after being handcuffed Defendant was seated in the back

of Officer Santa’s squad car.

      Officer Santa read Defendant a set of Miranda warnings. Officer Santa

asked Defendant if he understood his rights and wished to speak with police

without an attorney present. Defendant answered affirmatively. Officer Santa

informed DEA Special Agent Patrick Gray, who had also arrived on the scene,

that Defendant had been advised of his Miranda rights. Special Agent Gray spoke

with Defendant for several minutes. Though the content of their conversation is

unclear, at some point Defendant told Special Agent Gray that he did not want to

talk with Special Agent Gray any longer if officers would not let Ms. Young go.

Upon hearing that statement, Special Agent Gray ceased his questioning and

walked away.

      After officers cleared the scene, Defendant and Ms. Young were

transported to an APD precinct and handcuffed to a bench. Sitting in an adjacent

room, Officer Santa heard Defendant grinding his teeth. Officer Santa

approached to ask why Defendant was stressed and whether he would like to talk.

Dkt. No. [1000-2] at 0:20. Defendant replied, “I can’t.” Id. at 0:30. Officer Santa

responded, “You cannot?” and Defendant again said, “I can’t, I can’t.” Id. at

0:30–38. Officer Santa continued to pose questions to Defendant and Ms. Young

for three minutes, at times receiving no response and at times receiving only a

response from Ms. Young. Finally, Officer Santa told Defendant “You need to take

a deep breath and talk to me.” Id. at 3:26. Defendant did not immediately


                                         5
respond, but eventually provided Officer Santa his phone’s passcode and gave

brief answers to some of Officer Santa’s questions.

         Defendant now moves to suppress the evidence obtained during the traffic

stop and his statements to Officer Santa. After a two-part evidentiary hearing and

post-hearing briefing, the Magistrate Judge recommended Defendant’s Motion to

Suppress Evidence be denied and Motion to Suppress Statements be granted.

Defendant and the Government have each filed objections to the Magistrate

Judge’s Report and Recommendation. After reviewing the relevant legal

standard, the Court each addresses motion to suppress in turn.

   II.        LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate Judge’s

Report and Recommendation for clear error if no objections are filed. 28 U.S.C.

§ 636(b)(1). If a party files objections, the district court must review de novo any

part of the Magistrate Judge’s disposition that is the subject of a proper objection.

Id. As Defendant and the Government have filed objections to the Magistrate

Judge’s findings, the Court reviews the challenged findings and

recommendations on a de novo basis.

   III.       DISCUSSION

         A.     Motion to Suppress Evidence

         The Fourth Amendment protects “against unreasonable searches and

seizures.” U.S. Const. amend. IV. “A traffic stop for a suspected violation of law is

a ‘seizure’ of the occupants of the vehicle and therefore must be conducted in


                                          6
accordance with the Fourth Amendment.” Heien v. North Carolina, 574 U.S. 54,

60 (2014). A traffic stop is constitutional if officers have “probable cause to

believe a traffic violation has occurred” or “‘a reasonable, articulable suspicion

based on objective facts that’ an individual is engaged in criminal activity.”

United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008) (quoting United

States v. Powell, 222 F.3d 913, 917 (11th Cir. 2000)). Probable cause and

“[r]easonable suspicion [are] determined from the totality of the circumstances,

and from the collective knowledge of all the officers involved in the stop,” United

States v. White, 593 F.3d 1199, 1203 (11th Cir. 2010) (citation omitted), provided

the officers “maintained at least a minimal level of communication during their

investigation,” United States v. Willis, 759 F.2d 1486, 1494 (11th Cir. 1985). “The

question is not whether a specific arresting officer actually and subjectively had

the pertinent reasonable suspicion, but whether, given the circumstances,

reasonable suspicion objectively existed to justify” the stop. United States v.

Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006) (citation and alterations omitted).

      Once initiated, the “tolerable duration” of a traffic stop “is determined by

[its] ‘mission.’” Rodriguez v. United States, 575 U.S. 348, 354 (2015). “[A]n

officer’s investigation of a traffic stop must be ‘reasonably related in scope to the

circumstances which justified the interference in the first place.’” United States v.

Boyce, 351 F.3d 1102, 1106 (11th Cir. 2003) (quoting Terry v. Ohio, 392 U.S. 1, 20

(1968)). “Because addressing the infraction is the purpose of the stop, it may ‘last

no longer than is necessary to effectuate that purpose,’” Rodriguez, 575 U.S. at


                                          7
354, (alterations omitted) (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)

(plurality opinion)), “unless there is articulable suspicion of other illegal activity,”

United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001).

      In his post-hearing brief, Defendant argued Corporal Youngblood

unconstitutionally prolonged the stop by asking questions unrelated to the traffic

violation at issue and dilatorily completing required paperwork. Dkt. No. [907] at

10–11. In recommending the denial of Defendant’s Motion to Suppress Evidence,

the Magistrate Judge did not reach that argument. Instead, he held that,

“regardless of any traffic violations,” the information within the collective

knowledge of law enforcement officers in communication with one another

provided “probable cause to stop and search the car in which Defendant was

traveling.” Dkt. No. [997] at 16. Thus, the Magistrate Judge “decline[d] to address

Defendant’s argument that [Corporal Youngblood] unconstitutionally prolonged

the stop by engaging in an investigation unrelated to the traffic violation.” Id. at

20.

      Defendant’s objections are devoted almost entirely to re-raising that

argument. Like the Magistrate Judge, however, the Court need not address it.

When Corporal Youngblood initiated the traffic stop, information collectively

known by law enforcement created an objectively reasonable suspicion that the

Camry contained methamphetamine. That justified Corporal Youngblood’s




                                           8
conduct without regard to the justification for the stop he provided to Ms.

Young.2

      When Corporal Youngblood initiated the stop, several pieces of

information known to law enforcement pointed to the presence of contraband in

Defendant’s vehicle. First, two weeks before the traffic stop, intercepted

communications and surveillance led agents to recover several kilograms of

methamphetamine from a vehicle that briefly stopped at the Old White Mill Road

house. Then, agents intercepted messages between parties coordinating another

drug deal at the house. When a vehicle approached the house on the given date,

agents observed several communications consistent with the deal terms the

parties had previously discussed. The vehicle remained at the house for roughly

the same length of time as the vehicle that had been interdicted two weeks before,

and after it left, suspects sent additional messages indicating a

methamphetamine transaction had occurred. Taken together, these observations

supply far more than the “minimal, objective justification” required “for an

investigatory stop.” Boyce, 351 F.3d at 1107 (citation omitted). Each intercepted

communication and in-person observation before and on November 29 is

consistent with the notion that the occupants of the Camry exchanged thousands

of dollars for several kilograms of methamphetamine at the Old White Mill Road



2Although Defendant only briefly addresses the Magistrate Judge’s findings on
this point, Defendant challenges the Magistrate Judge’s conclusion that his
Motion to Suppress Evidence should be denied. Thus, the Court reviews the
Magistrate Judge’s conclusion and reasoning de novo.

                                         9
house, and that the Camry contained the methamphetamine acquired in that

transaction.

      Defendant does not point to countervailing evidence. Instead, he argues

that DEA agents did not adequately communicate this information to Corporal

Youngblood, who was merely instructed by the DEA to stop the Camry. Dkt. No.

[1007] at 1. Nor, Defendant says, was Corporal Youngblood “made aware of any

prior arrests related to purchases of narcotics at” the house. Id. In other words,

Defendant disputes not the existence of a reasonable suspicion of criminal

activity, but officers’ collective knowledge of the facts undergirding that

suspicion.

      That argument cannot withstand the testimony of Corporal Youngblood

and other law enforcement personnel involved in Defendant’s traffic stop. First,

DEA agents maintained uninterrupted surveillance of the Camry after it left Old

White Mill Road and relayed its license plate number to the GSP. Dkt. No. [868]

at 16. Corporal Youngblood testified that DEA agents informed him prior to the

stop that subjects of an investigation might be entering a certain area to purchase

illegal drugs. Id. at 32. He therefore knew the DEA suspected the presence of

contraband in the gray Camry before he initiated the stop. Id. at 55. He received

identifying details about the Camry, id. at 33, and maintained “fairly constant

contact with the DEA” throughout the stop, id. at 54. This plainly surpasses the

“minimum level” of information exchange required to trigger the collective

knowledge rule. Willis, 759 F.2d at 1494; see Nunez, 455 F.3d at 1226 (when one


                                         10
officer told another he had probable cause to believe a house was used for

marijuana cultivation, second officer’s observation of conduct consistent with

cultivation justified traffic stop of vehicle leaving the house); United States v.

Pineda, No. 1:06-cr-350-WSD, 2008 WL 686239, at *9–10 (N.D. Ga. Mar. 10,

2008) (sufficient communication when DEA agent described to police officer the

vehicle to be stopped and the agent said he suspected the vehicle contained

cocaine); United States v. Kapperman, 764 F.2d 786, 789–91 & n.5 (11th Cir.

1985) (probable cause existed in part because of identifying information

communicated by separate law enforcement agency); Whiteley v. Warden, Wyo.

State Penitentiary, 401 U.S. 560, 568 (1971) (officer properly relied on police

radio bulletin describing suspects). Because information within the collective

knowledge of law enforcement officers provided objective and particularized

reasons to suspect the Camry’s occupants had just acquired illegal drugs and that

the Camry contained those drugs, Corporal Youngblood’s traffic stop was

constitutional.

      Nonetheless, Corporal Youngblood waited until he observed a traffic

violation to initiate the stop—in his words, “to make sure I have the bas[e]s

covered” and to “have my own probable cause.” Dkt. No. [868] at 38. Defendant

argues that the traffic violation—a partially obscured license plate—“was

[Corporal Youngblood’s] legal justification” for the stop. Dkt. No. [1007] at 2.

Thus, Defendant says, Corporal Youngblood “needed to detain the occupants [of




                                          11
the vehicle] only for as long as necessary to write a citation or warning for the

violation.” Id.

      But whatever Corporal Youngblood’s subjective motivation for initiating

the stop,3 “an officer's motive in making [a] traffic stop does not invalidate what

is otherwise ‘objectively justifiable behavior under the Fourth Amendment.’”

United States v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999) (quoting Whren v.

United States, 517 U.S. 806, 812 (1996)). Defendant’s focus on the traffic

violation ignores that the evidence of methamphetamine in the Camry created a

second and independent basis for the stop. This is not a case where a traffic

violation supplied the sole basis for a traffic stop, and an officer prolongs the stop

to investigate wrongdoing unrelated to the traffic violation. See Rodriguez, 575

U.S. at 354–55. In that situation, “the seizure’s ‘mission’ [is] to address the traffic

violation that warranted the stop.” Id. at 354 (quoting Illinois v. Caballes, 543

U.S. 405, 407 (2005)). Here, regardless what Corporal Youngblood “professed” to

Defendant and Ms. Young, Dkt. No. [1007] at 9, there were objective

justifications both for issuing a traffic citation and investigating the presence of

contraband in the vehicle. Thus, the stop had two objectively reasonable




3The record does not actually indicate that Corporal Youngblood stopped the
Camry solely because its license plate was partially obscured. Corporal
Youngblood testified that at the time of the stop he had reasonable suspicion that
the vehicle contained contraband. Dkt. No. [868] at 37–38.

                                          12
missions.4 In these circumstances, the traffic stop was “lawful at its inception and

otherwise executed in a reasonable manner.” Caballes, 543 U.S. at 408. The K-9

sniff of the exterior of Defendant’s vehicle therefore does not “implicat[e] Fourth

Amendment concerns.” United States v. Tamari, 454 F.3d 1259, 1265 n.6 (11th

Cir. 2006) (citing Caballes, 543 U.S. at 410).

      When the GSP’s K-9 indicated the presence of drugs, officers acquired

probable cause to search the vehicle under the well-established “automobile

exception” to the warrant requirement. See United States v. Place, 462 U.S. 696,

707 (1983) (holding that an alert from a well-trained drug-detection dog creates

probable cause);5 United States v. Ross, 456 U.S. 798, 806–07 (1982) (discussing

the automobile exception).6 The methamphetamine and other contraband that




4 Even if Corporal Youngblood’s expressed reason for stopping the Camry initially
limited the scope of his investigation, the extension of a traffic stop “beyond
completion of the traffic infraction investigation” is permissible when officers
develop reasonable suspicion of other criminal activity. Rodriguez, 575 U.S. at
358; Purcell, 236 F.3d at 1277. As explained above, Corporal Youngblood had
ample reason to suspect the vehicle contained methamphetamine. Defendant and
Ms. Young’s inconsistent answers to Corporal Youngblood’s investigatory
questions—which Corporal Youngblood asked as he was writing Ms. Young’s
warning—and Defendant’s nervous demeanor reasonably heightened Corporal
Youngblood’s suspicion of illegal activity. Dkt. No. [868] at 42–44.

5Defendant does not contest that the K-9 was adequately trained, and there is no
evidence indicating otherwise.
6In addition to probable cause, the automobile exception requires that the
vehicle searched is “readily mobile.” United States v. Lanzon, 639 F.3d 1293,
1300 (11th Cir. 2019). There is no dispute that the Camry, which Corporal
Youngblood pulled over on a public road, was mobile.

                                         13
officers recovered during their subsequent search was constitutionally obtained,

and Defendant’s Motion to Suppress that evidence is DENIED.

      B.     Motion to Suppress Statements

      Next, Defendant moves to suppress the statements he made to Officer

Santa during his interrogation at the APD precinct. The Magistrate Judge

recommended the Court grant this Motion. Specifically, the Magistrate Judge

found that: (i) During the traffic stop, Defendant unambiguously invoked his

right to remain silent when he informed Special Agent Gray that he no longer

wished to speak if agents “weren’t going to let the girl go”; (ii) Officer Santa did

not scrupulously honor that invocation when he later interrogated Defendant at

the APD precinct; and (iii) Defendant again unambiguously asserted his right to

silence during that second interrogation. Dkt. No. [997] at 25–30 (quoting Dkt.

No. [868] at 124). The Government challenges the second and third findings, but

not the first. Dkt. No. [1008] at 4 & n.2.

      “[W]hen a person questioned in police custody indicates that ‘he wishes to

remain silent, the interrogation must cease.’” Owen v. Fla. Dep’t of Corr.,

686 F.3d 1181, 1192 (11th Cir. 2012) (quoting Miranda v. Arizona, 384 U.S. 436,

473–74 (1966)). “However, a defendant who wishes to invoke his right to remain

silent must do so unambiguously and unequivocally.” Id. (citations and quotation

marks omitted). When a defendant properly invokes that Fifth Amendment right,

the admissibility of his subsequent statements “depends under [Miranda] on




                                             14
whether his right to cut off questioning was scrupulously honored.” Michigan v.

Mosley, 423 U.S. 96, 104 (1975) (quotation marks omitted).

      Although neither party objects, the Court must as a threshold matter

review for clear error the Magistrate Judge’s conclusion that Defendant

unambiguously invoked his right to remain silent during the traffic stop. “The

inquiry as to whether a suspect's invocation of his right to remain silent was

ambiguous or equivocal is an objective one . . . . A suspect must articulate his

desire to cut off questioning with sufficient clarity that a reasonable police officer

in the circumstances would understand the statement to be an assertion of the

right to remain silent.” Medina v. Singletary, 59 F.3d 1095, 1101 (11th Cir. 1995)

(citations omitted). Defendant’s statement, as recalled by Special Agent Gray,

that “he didn’t want to talk to [Special Agent Gray] any longer unless [agents] let

the girl go,” Dkt. No. [868] at 125, does not admit of “multiple plausible, differing

interpretations,” United States v. Isaac, 448 F. App’x 954, 957 (11th Cir. 2011)

(per curiam) (citing United States v. Acosta, 363 F.3d 1141, 1155 (11th Cir. 2004)).

Those words make clear that, so long as officers did not comply with Defendant’s

request, Defendant would not speak. Officers did not fulfill Defendant’s

condition, Special Agent Gray ceased his questioning, and Defendant did not

speak again. The Court finds no clear error in the Magistrate Judge’s conclusion

that Defendant’s statement to Special Agent Gray constituted an unambiguous

Miranda invocation.




                                          15
      Next is the question the Government primarily contests: whether

Defendant’s invocation was scrupulously honored. Under Mosley, the answer to

that question turns on four factors: first, whether “the initial interrogation ended

immediately once [Defendant] invoked his right to remain silent”; second,

whether “a substantial amount of time elapsed” before Defendant’s interrogation

resumed; third, whether Defendant “was again read his rights” before the

interrogation resumed; and fourth, whether “once the interrogation resumed,

[Defendant] was questioned by a different officer about an unrelated crime.”

Gore v. Sec’y for Dep’t of Corr., 492 F.3d 1273, 1297 (11th Cir. 2007). The

Magistrate Judge found that the first two factors favor the Government, but that

the latter two weigh more heavily in the opposite direction. The Government

objects only to the Magistrate Judge’s findings as to the third and fourth factors.

Thus, the Court reviews the Magistrate Judge’s analysis of the first and second

factors for clear error, and of the third and fourth factors de novo.

      To begin, testimony at the evidentiary hearing clearly indicates that when

Defendant invoked his right to remain silent at the scene of the traffic stop,

Special Agent Gray stopped his questioning. When asked what he did after

Defendant said he would not talk unless Ms. Young was released, Special Agent

Gray said he “walked away from [Defendant], ended our conversation.” Dkt. No.

[868] at 125. The record does not indicate that further questioning took place

until Officer Santa approached Defendant at the APD precinct.




                                         16
      Nor did the Magistrate Judge clearly err in finding that, while a substantial

amount of time elapsed between Defendant’s first and second interrogations, this

factor only weakly favors the Government. The passage of a substantial amount

of time is a “minim[um] require[ment]” that serves a “prophylactic” function.

Jacobs v. Singletary, 952 F.2d 1282, 1293 (11th Cir. 1992). During this period,

“the police are barred from interrogating” a suspect unless the suspect initiates

conversation. Christopher v. Florida, 824 F.2d 836, 844 (11th Cir. 1987). The

length of this period is not fixed; it is determined by the “totality of the

circumstances” of each case.7 Singletary, 952 F.2d at 1294.

      Here, the record does not make the circumstances preceding Defendant’s

second interrogation clear. Officer Santa testified that Defendant was transported

to the precinct “as soon as [officers] cleared the scene of the traffic stop.” Dkt. No.

[868] at 109. That does not necessarily indicate a protracted period between

Defendant’s invocation and second interrogation, but it is not apparent how long

it took to clear the scene or how far the precinct was from the scene of the stop.



7Citing United States v. Nash, 910 F.2d 749, 752 (11th Cir. 1990), the Magistrate
Judge wrote that “the circuit has held that questioning ‘over an hour later’
weigh[s] in favor of finding” statements admissible. Dkt. No. [997] at 28. The
Magistrate Judge concluded that, because the interval in this case appears not to
be shorter than the interval in Nash, a substantial amount of time had passed
between Defendant’s first and second interrogations. Id. at 28–29. Such a
straightforward comparison “hinge[s] [the] evaluation of scrupulous observance
on only the passage of a discrete amount of time from [Defendant’s] invocation of
[his] right to remain silent until a given round of subsequent questioning.”
Singletary, 952 F.2d at 1294 (differentiating such a method from a totality-of-the-
circumstances standard). Nonetheless, for the reasons explained below the
Magistrate Judge’s ultimate conclusion is not clearly erroneous.

                                          17
Furthermore, there is no evidence of circumstances that might require a longer

interval: Officers appear to have left Defendant alone after his invocation, and

there was no testimony about any attempt to resume questioning before Officer

Santa approached Defendant at the APD precinct. See Singletary, 952 F.2d at

1294 (several efforts to resume interrogation required interval longer than two

hours); Nash, 910 F.2d at 752 (“over one hour” period sufficient in part because

officers “left [the defendant] alone inside a police vehicle” after he asserted his

right to remain silent). Given officers’ compliance with Miranda during the traffic

stop and the fact that some delay preceded Defendant’s second interrogation, the

Court cannot say the Magistrate Judge’s conclusion was clearly erroneous. See

Nash, 910 F.2d at 752 (declining to find clear error when district court plausibly

interpreted ambiguous facts). And because the chronology of Defendant’s second

interrogation is unclear, the Magistrate Judge correctly placed little weight on

this factor.

       Next, the Magistrate Judge found that Officer Santa did not administer a

fresh set of Miranda warnings before interrogating Defendant at the APD

precinct. Although the Government challenges this finding, Officer Santa’s body

camera footage shows that he began questioning Defendant and Ms. Young

without informing Defendant of his Miranda rights. After asking Defendant how

he was doing, Officer Santa said, “Do you want to talk to me?” Dkt. No. [1000-2]

at 0:30. Defendant replied, “I can’t.” Id. at 0:32. Officer Santa confirmed

Defendant’s response: “You cannot?” Defendant said again, “I can’t, I can’t.” Id.


                                          18
at 0:33–38. Officer Santa continued to question Defendant and Ms. Young about

the house to which they had traveled and the destination to which they were

headed. At no point did Officer Santa administer a Miranda warning. To the

contrary, in an apparent effort to encourage Defendant to speak, Officer Santa

told Defendant he was “free to talk” because he had already “been Mirandized.”

Id. at 1:20–25. In a stationhouse interrogation such as this, Miranda is meant to

counteract the “inherently compelling pressures which work to undermine the

individual's will to resist and to compel him to speak where he would not

otherwise do so freely.” Miranda, 384 U.S. at 467; see also Illinois v. Perkins, 496

U.S. 292, 296 (1990). As the Magistrate Judge noted, Officer Santa’s statement

conveyed the opposite message. See Dkt. No. [997] at 29. Officer Santa only

compounded the confusion when, three minutes later, he told Defendant, “You

need to take a deep breath and talk to me.” Dkt. No. [1000-2] at 3:26.

      The Government does not argue that Defendant received a new set of

Miranda warnings before his second interrogation. Instead, it points to United

States v. Johnson, No. 08–cr–94–bbc, 2008 WL 4186533 (W.D. Wis. Sept. 9,

2008), in which, the Government says, “the passage of time[] and the reference

to the earlier advice of Miranda rights” rendered a defendant’s statement

admissible. Dkt. No. [1008] at 6. In Johnson, a defendant, sitting in a

stationhouse interview room, invoked his right to remain silent before he was

Mirandized. 2008 WL 4186533, at *1. An officer made a second attempt to

interview him about 25 minutes later. Id. at *2. During this second interrogation,


                                         19
the defendant was read a Miranda warning and waived his rights. Id. Then,

approximately six hours later, the defendant was interrogated a third time. A

different set of officers told the defendant they were aware he had previously

been read his rights, and mostly questioned the defendant about an unrelated

crime. Id. A Magistrate Judge held that the defendant’s statements at this third

interrogation were admissible, reasoning that the defendant had “never . . .

invoked his right to remain silent” after being Mirandized, and that the third

interrogation involved “material changes in time, place, personnel and topic.” Id.

at *6.

         Johnson, of course, is not binding authority. It is also clearly

distinguishable. Here, far fewer than six hours passed between Defendant’s first

and second interrogations. Officer Santa, who was present at Defendant’s traffic

stop, conducted the second interrogation. And the second interrogation focused

on exactly the same conduct as the first. In these circumstances, the absence of a

second Miranda warning weighs heavily against the Government.8

         Mosley’s final factor—whether “once the interrogation resumed,

[Defendant] was questioned by a different officer about an unrelated crime”—also

favors Defendant. Gore, 492 F.3d at 1297. The Government correctly notes that

Special Agent Gray conducted Defendant’s first interrogation, and Officer Santa




8 As explained below, this case is further distinguished from Johnson by the fact
that Defendant invoked his right to remain silent at the start of his second
interrogation.

                                            20
conducted the second. Dkt. No. [1008] at 6. But Officer Santa had advised

Defendant of his Miranda rights at the scene of the traffic stop and was close by

during Special Agent Gray’s questioning: As Defendant sat in the rear of Officer

Santa’s patrol car, Officer Santa sat in the driver’s seat. Dkt. No. [868] at 123–24.

And the Government does not contest that Officer Santa and Special Agent Gray

focused their questioning on the same offenses.

      The Government points out that it is possible to find a suspect’s right to

silence has been scrupulously honored even when the fourth factor is not

satisfied. Dkt. No. [1008] at 6. It is true that the presence or “absence of a single

Mosley factor is [not] dispositive; rather, [the] inquiry looks to the circumstances

as a whole.” Gore, 492 F.3d at 1298–99. Here, however, the totality of the

circumstances do not reflect “careful[] observ[ation]” of the “procedural

safeguards of Miranda.” Singletary, 952 F.2d at 1293. Defendant’s second

interrogation appears to have occurred after roughly the minimum allowable

period of time. When it commenced, Defendant heard confusing information

about his Miranda rights and multiple explicit admonitions to speak. The

interrogation concerned the same offense about which he was questioned at the

traffic stop and was conducted by the officer who Mirandized him the first time.

Considering this evidence as a whole, the Court agrees with the Magistrate Judge

that officers did not scrupulously honor Defendant’s invocation of his right to

remain silent. Consequently, Defendant’s statements to Officer Santa at the APD

precinct must be suppressed.


                                          21
      Separately, the Magistrate Judge correctly found that Defendant invoked

his right to silence as Officer Santa began to question him. Defendant did not sit

idle when Officer Santa asked if he would talk. Cf. Berghuis v. Thompkins, 560

U.S. 370, 382 (2010) (no invocation when defendant made no affirmative

statement expressing a desire to remain silent). Instead, he said, “I can’t,” and

repeated that answer moments later. Dkt. No. [1000-2] at 0:30–38. The

Government argues the words “I can’t” are equivocal but does not cite cases

directly on point. Instead, the Government points to examples of defendants

using a double-negative (“I ain’t saying nothing”) or explaining they did not want

to speak because of potential consequences (“[I] might get in too much trouble”).

See Dkt. No. [1008] at 4 n.2. Here, Defendant did not qualify his statement or

equivocate. Neither his choice of words nor the context of those words indicate a

willingness to speak. See Medina, 59 F.3d at 1104–05 (holding that courts must

consider the context of a defendant’s purported invocation). In short, Defendant’s

repetition of “I can’t” “articulate[d] his desire with sufficient clarity that a

‘reasonable police officer in the circumstances would understand the statement to

be a request’ . . . to cease further questioning.” United States v. Ochoa, 941 F.3d

1074, 1098 (11th Cir. 2019) (quoting Davis v. United States, 512 U.S. 452, 459

(1994)). For this independent reason, Defendant’s statements to Officer Santa

during the second interrogation should be suppressed.




                                           22
  IV.   CONCLUSION

     In light of the foregoing, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation [997] as the opinion of this Court. Defendant’s

Motion to Suppress Evidence [317] is DENIED and Motion to Suppress

Statements [318] is GRANTED.



     IT IS SO ORDERED this 14th
                           ___ day of July, 2021.


                                   _____________________________
                                   Leigh Martin May
                                   United States District Judge




                                     23
